DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 6/29/2022.
Claims 1, 3 and 5-25 are amended.
4.	Claims 1, 3 and 5-25 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment and arguments/remarks are deemed sufficient to overcome all previous rejections of the claims as presented in the Non Final Office Action mailed on 3/29/2022.
6.	In view of the foregoing, claims 1, 3 and 5-25 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed method for improving a fluid dynamic profile of the marine vessel, marine vessel and coating with the claimed method, with the method comprising the step of identifying at least one welding seam forming a cap protruding above an underwater surface of the marine vessel, and amending a profile of the marine vessel by applying a fairing to the underwater surface and to the at least one welding seam, wherein the fairing is applied to the underwater surface and to the at least one welding seam by applying unsolidified filler to the underwater surface and to the at least one welding seam, shaping the filler, and solidifying the filler.
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/07/2022